                Case 2:21-cr-00047-WBS Document 33 Filed 03/26/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:21-CR-0047-WBS
12                                Plaintiff,              STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                            FINDINGS AND ORDER
14   DEMECIO NAVARRO SANCHEZ, and                         DATE: April 5, 2021
     DANIEL MELCHOR,                                      TIME: 9:00 a.m.
15                                                        COURT: Hon. William B. Shubb
                                  Defendants.
16

17

18          This case is set for a status conference on April 5, 2021. By this stipulation, the parties request a

19 continuance of the status conference to May 3, 2021, and to exclude time under Local Code T4, for the

20 reasons set forth below.
21          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

22 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

23 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

24 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
                                                                       1
25 judges to continue all criminal matters to a date after May 2, 2021. This and previous General Orders,

26
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:21-cr-00047-WBS Document 33 Filed 03/26/21 Page 2 of 4


 1 as well as the declarations of judicial emergency, were entered to address public health concerns related

 2 to COVID-19.

 3          Although the General Orders and declarations of emergency address the district-wide health

 4 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 5 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 6 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 7 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 8 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 9 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit
10 findings on the record “either orally or in writing”).

11          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

13 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

14 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

15 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

16 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

17 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

18 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

19          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

20 18 U.S.C. § 3161(h)(7) (Local Code T4). The Ninth Circuit affirmed a two-week ends-of-justice
21 continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981).

22 The court recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also

23 United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

24 following the September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus

25 is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory

26 rules.
27

28

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:21-cr-00047-WBS Document 33 Filed 03/26/21 Page 3 of 4


 1          In light of the societal context created by the foregoing, this Court should consider the following

 2 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 3 justice exception, § 3161(h)(7) (Local Code T4).2

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6 through defendant’s counsel of record, hereby stipulate as follows:

 7          1.       By previous order, this matter was set for status on April 5, 2021.

 8          2.       By this stipulation, defendants now move to continue the status conference until May 3,

 9 2021 at 9:00 a.m., and to exclude time between April 5, 2021, and May 3, 2021, under Local Code T4.
10          3.       The parties agree and stipulate, and request that the Court find the following:

11                   a)     The government has represented that the discovery associated with this case to

12          date includes more than 154 pages of investigative reports and other documents. All of this

13          discovery has been either produced directly to counsel and/or made available for inspection and

14          copying.

15                   b)     The government is processing and will soon produce a second batch of discovery

16          consisting of audio and video recordings, cell phone downloads, and photographs, subject to the

17          stipulated protective orders filed on March 3, 2021 (ECF No. 20) and March 19, 2021 (ECF No.

18          27).

19                   c)     Counsel for defendants need additional time to review the discovery in this case,

20          to conduct independent factual investigation, to research trial and sentencing issues, to consult

21          with their clients, and to otherwise prepare for trial.

22                   d)     Counsel for defendants believe that failure to grant the above-requested

23          continuance would deny them the reasonable time necessary for effective preparation, taking into

24          account the exercise of due diligence.

25                   e)     The government does not object to the continuance.

26
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:21-cr-00047-WBS Document 33 Filed 03/26/21 Page 4 of 4


 1                   f)     Based on the above-stated findings, the ends of justice served by continuing the

 2          case as requested outweigh the interest of the public and the defendant in a trial within the

 3          original date prescribed by the Speedy Trial Act.

 4                   g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 5          et seq., within which trial must commence, the time period of April 5, 2021 to May 3, 2021,

 6          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 7          because it results from a continuance granted by the Court at defendant’s request on the basis of

 8          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 9          of the public and the defendant in a speedy trial.

10          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

11 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

12 must commence.

13          IT IS SO STIPULATED.

14
     Dated: March 23, 2021                                     PHILLIP A. TALBERT
15                                                             Acting United States Attorney
16
                                                               /s/ DAVID W. SPENCER
17                                                             DAVID W. SPENCER
                                                               Assistant United States Attorney
18

19 Dated: March 23, 2021                                       /s/ Lexi Negin
                                                               Lexi Negin
20                                                             Counsel for Defendant
                                                               DEMECIO NAVARRO SANCHEZ
21
     Dated: March 23, 2021                                     /s/ Jennifer Mouzis
22                                                             Jennifer Mouzis
                                                               Counsel for Defendant
23                                                             DANIEL MELCHOR
24
                                             FINDINGS AND ORDER
25
            IT IS SO FOUND AND ORDERED.
26
     Dated: March 25, 2021
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
